internal_revenue_service index number number release date cc dom p si 8-plr-103224-99 date legend taxpayer x y n dear sir or madam this letter is in response to a request_for_ruling dated date supplemented by a letter dated date filed on behalf of the above named taxpayer concerning whether certain custom-built trailers specifically manufactured to form a communications complex for off-highway use are subject_to the tax imposed by sec_4051 of the internal_revenue_code the information submitted indicates that taxpayer is a manufacturer of custom-built mobile systems including trailers shelters power systems and specialty state-of-the-art engine generator systems taxpayer will manufacture x y and z for n these trailers are designed to replace the functional operation of a destroyed communications facility when a catastrophic failure occurs at a central communication office belonging to n x y and z are part of an overall system and do not operate independently of each other to operate as designed they are inter-connected via coaxial cable to form a complex once connected as a complex the trailers will remain in place until the destroyed facility is rebuilt usually an estimated time of one to three years sec_4051 imposes a tax on the first_retail_sale of certain automotive articles including trailer and semitrailer chassis and bodies sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of provides in pertinent part that a trailer or semitrailer chassis or body is taxable under sec_4051 only if such chassis or body is sold for use as a component part of a 'highway vehicle' as defined in paragraph d of sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations which is a trailer or semitrailer sec_48_4061_a_-1 provides that the term 'highway vehicle' means any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in paragraph d of this section for purposes of this definition a vehicle consists of a chassis or a chassis and a body if the vehicle has a body but does not include the vehicle's load sec_48_4061_a_-1 states that a trailer or semitrailer is not a highway vehicle if it is specially designed to serve no purpose other than providing an enclosed stationary shelter for the carrying on of a function which is directly connected with and necessary to and at the off-highway site of a construction manufacturing processing mining drilling farming timbering or operation similar to any one of the foregoing enumerated operations such as a trailer specially designed to serve as an office for such an operation revrul_79_239 1979_2_cb_367 concerns the application of the tax imposed by sec_4061 to sales of an undercarriage designed to transport antenna units the antenna comprises part of a military communication system the undercarriage with antenna is towed by a military vehicle over the highways and cross country the antenna may remain at an off-highway site for up to two years the ruling cites sec_48_4061_a_-1 which defines off-highway vehicles in the context of vehicles that perform a construction manufacturing processing farming mining drilling or timbering operation or similar operation the ruling holds that because the mobile antenna performs operations 'similar' to those enumerated in the regulations and meets the other requirements of sec_48 a - d i sales of the antenna units are exempt from tax the purpose of the regulations is to exclude from tax vehicles that make only occasional use of the public highways to get to off-highway job sites a trailer or semitrailer that performs one of the operations enumerated in sec_48_4061_a_-1 construction manufacturing processing farming mining drilling timbering typically spends extended periods of time at its off-highway site and is only occasionally transported over the public highways to another job site the principle contained in revrul_79_239 is that an operation should be regarded as similar to the enumerated operations if the operation extends over extended periods of time at an off-highway site based on the rationale in revrul_79_239 we consider the function of x y and z as a complex to be directly connected with and necessary to an operation that is similar to those enumerated in sec_48_4061_a_-1 further since the trailers are designed to serve as a portable communications complex and serve no other purpose they satisfy the requirements for the exception provided in sec_48_4061_a_-1 and the principle that a vehicle designed to function at an off-highway site over extended periods of time is not a highway vehicle accordingly the custom-built trailers specifically manufactured to form a communications complex for off-highway use are not subject_to the tax imposed by sec_4051 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by richard kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
